Metcalf, J.
We are of opinion that these exceptions cannot be sustained. The delivery of the key of the building, under the circumstances of the case, was a sufficient delivery of the personal property within it. Ross on Vendors, (1st ed.) 11, 55; 2 Kent Com. (6th ed.) 499, 500; Wilkes v. Ferris, 5 Johns. 335 ; Chappel v. Marvin, 2 Aik. 79. And as the witness to the lease, when she affixed her name to it, and also at the time of the trial, was incompetent to testify to its execution, proof of the parties’ handwriting was admissible, as if there had been no attesting witness. Nelius v. Brickell, 1 Hayw. 19; Amherst Bank v. Root, 2 Met. 533; Roscoe on Ev. 65.

Exceptions overruled.